Citation Nr: 1613601	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-43 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right mandibular angle fracture.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a psychiatric disorder to include bipolar disorder, anxiety disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1997 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that, in addition to the three issues listed on the title page, the Veteran's appeal originally included claims for service connection for a left shoulder disorder, residuals of left wrist ganglion cyst removal, residuals of right fifth metacarpal fracture, a left knee disorder, a right ankle disorder and a left ankle disorder.  

The Veteran appeared at a Board hearing held at the RO before the a Veterans Law Judge in August 2013.  A copy of the transcript of this hearing has been associated with the claims file.  

Thereafter, in October 2013, the Board remanded the Veteran's claims for further development.  In an October 2014 rating decision, service connection was granted for left knee instability, left knee arthralgia, left shoulder rotator cuff tear, left ankle arthralgia and synovitis, right ankle arthralgia and synovitis, fractured right fifth metacarpal head and status post removal ganglion cyst, left wrist.  As that decision constituted a full grant of the benefits sought on appeal as to those issues, the Board no longer has jurisdiction over those claims.  Consequently, the only issues remaining on appeal are those listed on the title page of this decision.  

With regard to the claim for service connection for residuals of right mandibular angle fracture, the Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In November 2015, the Board wrote the Veteran advising him that the Veterans Law Judge who held the August 2013 hearing is no longer available to decide his appeal and offering him the opportunity to have another hearing before a different judge.  The Veteran did not respond within 30 days and, therefore, the Board may proceed with adjudicating his appeal without prejudice to him.

The issues of service connection for a right knee disorder and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence fails to demonstrate that the Veteran has any residuals related to the right mandibular angle fracture he sustained during active service in July 1998.


CONCLUSION OF LAW

Service connection for residuals of right mandibular angle fracture is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  A standard August 2008 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examination in May 2014 with an addendum for clarification submitted in October 2014.  These reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Andrea v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In the present case, the service treatment records clearly demonstrate the Veteran sustained a right mandibular angle fracture in July 1998 and underwent mandibulomaxillary fixation.  Post-operative course went well.  About eight weeks later, his arch bars were removed.  A November 1998 follow up note demonstrates he subjectively reported feeling his occlusion became malaligned; however, his physicians were unable to appreciate any significant malocclusion on examination.  He was advised to contact dentistry for minor occlusal adjustments in six to eight weeks if he continued to have any problems.  There are no dentistry records indicating he did so.  In January and May of 2004, the Veteran underwent separation examinations.  Although he reported having his jaw broken in 1998, he did not report any current problems with the jaw nor were any problems noted on examination.  Consequently, although the Veteran fractured his mandible in service, there is no indication in the service treatment records that he had any permanent residuals from that injury during service or at the time of his discharge from active service.  

Likewise, the post-service medical evidence fails to demonstrate he had any current residuals.  The VA treatment records fail to show any treatment related to the right mandibular angle fracture.  Furthermore, the Veteran underwent VA examination in May 2014.  Although he reported developing left temporomandibular joint popping and pain after the fracture, the examination was normal.  In the October 2014 addendum, the examiner clarified by saying that the May 2014 examination did not demonstrate any abnormal jaw, mandible, temporomandibular joint or masticatory apparatus problems.  The examiner stated that neither his physical examination nor the history taken from the Veteran would indicate any abnormal maxillofacial findings that could be related to his active duty mandible fracture in Alaska.  His examination was totally normal from a dental/oral/maxillofacial perspective.

Consequently, the Board finds that the evidence of record fails to demonstrate that the Veteran has any current disability related to the in-service right mandibular angle fracture for which service connection can be granted.    

The Veteran's representative argues that his condition may have resolved but he did have a fracture of the mandible in-service and all other aspects of McClain apply. Therefore, service-connection is warranted for this condition.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement for a current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim.  Thus, under McClain, the Board need only look at the evidence from when the Veteran filed his claim for service connection, which is June 2008, and thereafter to see if it demonstrates that he has a current disability for which service connection can be granted.  In this case, it does not.  

The fact that the Veteran had an injury during service is not dispositive of the claim for service connection.  There must be some chronic disability resulting from such in-service injury.  38 C.F.R. § 3.303.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the evidence fails to demonstrate that such any such current disability is present.

Consequently, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a right mandibular angle fracture.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of right mandibular angle fracture is denied.

REMAND

Remand of the claims for service connection for a right knee disorder and a psychiatric disorder is warranted to comply with the Board's October 2013 remand and VA's duty to assist.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With regard to the right knee disorder, pursuant to the Board's October 2013 remand, the Veteran was afforded VA examination of the knees in June 2014.  The Board finds the VA examination report to be inadequate for adjudicating the Veteran's claim as it is unclear as to the extent the right knee was examined and the examiner's findings.  No history is noted with respect to the Veteran's right knee problems, only the left knee problems.  Physical examination appears to have been of both knees but it is unclear whether certain symptoms were present on examination as they were checked as present but then the examiner remarked that they were in both knees by history.  Furthermore, in giving a nexus opinion as to the Veteran's bilateral knee problems, the examiner opined that "it is more than 50% likely that his current left knee pathology is directly related to his time in service.  I cannot say the same thing for the right knee as the documentation does not support this claim."  This is not a clear opinion as to the right knee as the examiner failed to explain this statement.

In addition to the above problems with the examination, the Board also finds that it appears the examiner failed to take into consideration all evidence of record relating to the Veteran's right knee problems.  Although he mentions a December 8, 1997 service treatment record that mentions bilateral knee pain, the examiner did not mention the Veteran's report on the January 2004 separation examination of his right knee locking.  As for post-service evidence, in determining the presence of a current disability, there is no indication that the examiner considered the VA treatment records from February 2009 showing the Veteran's complaints of constant bilateral knee pain rated as a 4-5 out of 10 with objective evidence of pain along the lateral edges of the patella, as well as subsequent continued reports of knee pain ranging from 0 to 6 out of 10 as seen in Chiropractor notes.

Consequently, the Board finds that remand is warranted for a new examination to determine the nature and etiology of the Veteran's current right knee problems.

As for the Veteran's psychiatric disorder, the Board finds that remand is warranted for further development.  There is some evidence indicating the Veteran received mental health treatment in service, but the Board believes there may be more records that have not been obtained.  The Veteran has consistently reported to his VA treating physicians that he was treated in service for mental health problems starting in 2003.  On separation examinations in January and May of 2004, he reported having anxiety and depression, receiving counseling and being treated with Celexa.  In addition, a November 2003 Patient Intake/Screening Record indicates the Veteran was considered for counseling but instead was referred for "A/D Prevention Training (ADAPT)" at Fort Drum.  Furthermore, the Veteran's service personnel records received in August 2008 from DPRIS contain an August 2004 mental status evaluation showing the Veteran was diagnosed to have a generalized anxiety disorder.  

The Board notes that mental health treatment records are often kept separate from a service members clinical records for privacy reasons.  Consequently, the Veteran's service treatment records in the claims file likely do not contain those records.  It does not appear that efforts have been made to obtain any separately filed mental health treatment records.

Of note, the Veteran reported to his VA treating physicians that he started mental health treatment in service in 2003.  His service personnel records show he was stationed at Fort Drum, New York in 2003.  These records also show that, in 2004, he was court-martialed for and found guilty of being absent without leave (AWOL) from duty at Fort Drum, New York, for the periods of December 21, 2000 to March 15, 2001, March 18, 2001 to May 1, 2002, and August 24, 2003 to September 22, 2003.  He was sentenced to six months incarceration which he served at Fort Knox, Kentucky from about March 2004 to August 2004.  

It is not clear from the available records whether the Veteran received mental health treatment before or during his incarceration.  Thus, on remand, efforts should be made to search for mental health treatment records at both Fort Drum and Fort Knox.

Furthermore, the Board finds that the June 2014 VA examination report is inadequate as it appears the examiner failed to take into account the evidence in the service records as previously mentioned.  Thus, remand is necessary to return the Veteran's claims file to the June 2014 VA examiner for him to reconsider his opinion in light of the in-service evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request a search be conducted for any mental health treatment records for the period of the Veteran's active duty, specifically from 2003 to 2004 while he was stationed at Fort Drum, New York and Fort Knox, Kentucky.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

2.  After any additional evidence obtained has been associated with the claims file, return the Veteran's claims file to the VA examiner who conducted the June 2014 VA Initial PTSD examination, if available.  If he is not available, the Veteran's claims file should be forwarded to a VA physician who has the appropriate expertise to provide the requested opinion.  A new in-person examination should not be scheduled unless deemed necessary by the person providing the requested medical opinion.

After reviewing the claims file, especially taking note of the in-service evidence of reports of mental health problems and treatment, as well as a diagnosis of generalized anxiety disorder in August 2004, and any other mental health treatment records associated with the claims file after this remand, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed psychiatric disorder(s) was incurred in or otherwise related to the Veteran's active military service.  

Diagnoses of record since the Veteran filed his claim in June 2008 include:  
(1) Anxiety Disorder, Not Otherwise Specified (January 27, 2007 Mental Health History and Physical Note) 
(2) Alcohol Dependence (January 27, 2007 Mental Health History and Physical Note)
(3) Major Depressive Disorder, Recurrent (July 3, 2008 Mental Health Attending Note)
(4) PTSD, Chronic (civilian) (May 5, 2009 Mental Health Attending Note)
(5) Bipolar Disorder (November 22, 2008 VA Initial PTSD Examination)
(6) Unspecified Anxiety Disorder (June 2, 2014 VA Initial PTSD Examination)

With regard to the diagnosis of Alcohol Dependence, it is noted that the progressive and frequent use of alcohol to the point of addiction will be considered to be willful misconduct, which is not entitled to disability compensation.  38 C.F.R. §§ 3.301(c)(3), 3.303.  However, service connection may be warranted if such abuse is a secondary result of a service-connected disability.  38 C.F.R. § 3.310.  Consequently, the examiner should opine if it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's Alcohol Dependence is proximately due to, the result of or aggravated by any service-connected disability (to include any psychiatric disorder considered in this examination).

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right knee disorder.  The claims file must be provided to and reviewed by the examiner.

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current right knee disorder the Veteran may have is related to any disease or injury incurred during service.  The examiner should specifically address whether the Veteran's current right knee disorder is related to the in-service notations of bilateral knee pain in December 1997 and right knee locking in January 2004.  In rendering an opinion, the examiner must address the Veteran's statements as to a continuity of symptoms, if any, including post-service treatment for bilateral knee pain in February 2009 and thereafter.  

The examiner should provide a complete rationale for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


